Exhibit 10.4

EXECUTION VERSION

GUARANTY

This GUARANTY OF LEASE DOCUMENTS (this “Guaranty”), is made and entered into as
of the 14th day of February, 2020 by and among MGM RESORTS INTERNATIONAL, a
Delaware corporation (“Guarantor”), Mandalay PropCo, LLC, a Delaware limited
liability company (“MB Landlord”) and MGM Grand PropCo, LLC, a Delaware limited
liability company (“Grand Landlord” and, together with the MB Landlord,
collectively, “Landlord”).

RECITALS

A.    Landlord and certain subsidiaries of Guarantor, including MGM Lessee II,
LLC, a Delaware limited liability company (“Tenant”), have entered into that
certain Master Lease dated of even date herewith (as the same may be amended,
restated, supplemented, waived or otherwise modified from time to time, the
“Lease”), (ii) that certain Transition Services Agreement dated of even date
herewith (as the same may be amended, restated, supplemented, waived or
otherwise modified from time to time, the “TSA”), (iii) that certain Operating
Sublease dated of even date herewith by and between Tenant and MGM Grand, LLC
(the “MGM Grand Operating Sublease”), (iv) that certain Operating Sublease dated
of even date herewith by and between Tenant and Mandalay Bay, LLC (the “Mandalay
Bay Operating Sublease”), and (v) dated of even date herewith by and between
Tenant and Mandalay Place, LLC (the “Mandalay Place Operating Sublease”, and
together with the Lease, TSA, MGM Grand Operating Sublease and Mandalay Bay
Operating Sublease, the “Lease Documents”). All capitalized terms used and not
otherwise defined herein shall have the same meanings given such terms in the
Lease.

B.    Guarantor is an affiliate of Tenant, will derive substantial benefits from
the Lease Documents and acknowledges and agrees that this Guaranty is given in
accordance with the requirements of the Lease and that Landlord would not have
been willing to enter into the Lease Documents unless Guarantor was willing to
execute and deliver this Guaranty.

AGREEMENTS

NOW, THEREFORE, in consideration of Landlord entering into the Lease Documents
with Tenant, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Guarantor agrees as follows:

1.    Guaranty. In consideration of the benefit derived or to be derived by it
therefrom, as to the Lease Documents, from and after the Commencement Date
thereof, Guarantor hereby unconditionally and irrevocably guarantees, as a
primary obligor and not merely as a surety, (i) the payment when due of all Rent
and all other sums payable by Tenant under the Lease, and (ii) the faithful and
prompt performance when due of each and every one of the terms, conditions and
covenants of any nature to be kept and performed by the applicable non-Landlord
counterparty or counterparties under and as set forth in each Lease Document,
including, without limitation, all indemnification obligations, insurance
obligations, all obligations to operate, rebuild, restore or replace any
facilities or improvements now or hereafter



--------------------------------------------------------------------------------

located on the Leased Property covered by the Lease, all obligations to perform
the Required CapEx, all obligations to fund amounts or security under the Lease
(including without limitation, funding any required amounts (or delivering a
Letter of Credit, to the extent applicable) to the CapEx Reserve, the FF&E
Reserve, the Covenant Security Escrow Account, the Construction Security Escrow
Account and any impound account), all obligations to operate the Leased Property
under the “Mandalay Bay” or “MGM Grand” brands, and all obligations under
Article XXXVI under the Lease (together with Guarantor’s obligations under
Section 13 hereof, collectively, the “Obligations”). In the event of the failure
of Tenant to pay any such Rent or other sums, or to render any other performance
required of the applicable non-Landlord counterparty under the Lease Documents,
when due or within any applicable cure period, Guarantor shall forthwith perform
or cause to be performed all provisions of the applicable Lease Document to be
performed by the applicable non-Landlord counterparty thereunder, and pay all
reasonable costs of collection or enforcement and other damages that may result
from the non-performance thereof to the full extent provided under the
applicable Lease Document. As to the Obligations, Guarantor’s liability under
this Guaranty is without limit except as provided in Section 12 hereof.
Guarantor agrees that its guarantee provided herein constitutes an absolute,
direct, immediate, continuing and unconditional guaranty of guarantee of payment
and performance when due and not of collection.

2.    Survival of Obligations. The obligations of Guarantor under this Guaranty
shall survive and continue in full force and effect notwithstanding:

(a)    any amendment, modification, or extension of any of the Lease Documents;

(b)    any compromise, release, consent, extension, indulgence or other action
or inaction in respect of any terms of any Lease Document or any other
guarantor;

(c)    any substitution or release, in whole or in part, of any security for
this Guaranty which Landlord may hold at any time;

(d)    any exercise or non-exercise by Landlord of any right, power or remedy
under or in respect of any Lease Document or any security held by Landlord with
respect thereto, or any waiver of any such right, power or remedy;

(e)    any bankruptcy, insolvency, reorganization, arrangement, adjustment,
composition, liquidation, or the like of Tenant or any other guarantor;

(f)    (i) any limitation of Tenant’s liability under any Lease Document,
(ii) any limitation of Tenant’s liability under any Lease Document which may now
or hereafter be imposed by any statute, regulation or rule of law, or (iii) any
illegality, irregularity, invalidity or unenforceability, in whole or in part,
of any Lease Document or any term thereof;

(g)    any sale, lease, or transfer of all or any part of any interest in the
Facilities or any or all of the assets of Tenant to any Person other than to
Landlord;



--------------------------------------------------------------------------------

(h)    any act or omission by Landlord with respect to any security instrument
or any failure to file, record or otherwise perfect the same;

(i)    any extensions of time for performance under any Lease Document;

(j)    the release of Tenant from performance or observation of any of the
agreements, covenants, terms or conditions contained in any Lease Document by
operation of law or otherwise;

(k)    the fact that Tenant may or may not be personally liable, in whole or in
part, under the terms of the Lease Documents to pay any money judgment;

(l)    the failure to give Guarantor any notice of acceptance, default or
otherwise;

(m)    any other guaranty now or hereafter executed by Guarantor or anyone else
in connection with any of the Lease Documents;

(n)    any rights, powers or privileges Landlord may now or hereafter have
against any other Person; or

(o)    any other circumstances, whether or not Guarantor had notice or knowledge
thereof.

3.    Primary Liability. The liability of Guarantor with respect to the Lease
Documents shall be primary, direct and immediate, and Landlord may proceed
against Guarantor: (a) prior to or in lieu of proceeding against Tenant, its
assets, any security deposit, or any other guarantor; and (b) prior to or in
lieu of pursuing any other rights or remedies available to Landlord. All rights
and remedies afforded to Landlord by reason of this Guaranty or by law are
separate, independent and cumulative, and the exercise of any rights or remedies
shall not in any way limit, restrict or prejudice the exercise of any other
rights or remedies.

In the event of any default under any Lease Document, a separate action or
actions may be brought and prosecuted against Guarantor whether or not Tenant is
joined therein or a separate action or actions are brought against Tenant.
Landlord may maintain successive actions for other defaults. Landlord’s rights
hereunder shall not be exhausted by its exercise of any of its rights or
remedies or by any such action or by any number of successive actions until and
unless all Obligations the payment and performance of which are hereby
guaranteed have been paid and fully performed.

4.    Obligations Not Affected. In such manner, upon such terms and at such
times as Landlord in its sole discretion deems necessary or expedient, and
without notice to Guarantor, Landlord may: (a) amend, alter, compromise,
accelerate, extend or change the time or manner for the payment or the
performance of any Obligation hereby guaranteed; (b) extend, amend or terminate
the Lease Documents; or (c) release Tenant by consent to any assignment (or
otherwise) as to all or any portion of the Obligations hereby guaranteed, in
each case pursuant to the terms of the Lease Documents. Any exercise or
non-exercise by Landlord of any right



--------------------------------------------------------------------------------

hereby given Landlord, dealing by Landlord with Guarantor or any other
guarantor, Tenant or any other Person, or change, impairment, release or
suspension of any right or remedy of Landlord against any Person including
Tenant and any other guarantor will not affect any of the Obligations of
Guarantor hereunder or give Guarantor any recourse or offset against Landlord.

5.    Waiver. With respect to the Lease Documents, Guarantor hereby waives and
relinquishes all rights and remedies accorded by applicable law to sureties
and/or guarantors or any other accommodation parties, under any statutory
provisions, common law or any other provision of law, custom or practice, and
agrees not to assert or take advantage of any such rights or remedies including,
but not limited to:

(a)    any right to require Landlord to proceed against Tenant or any other
Person or to proceed against or exhaust any security held by Landlord at any
time or to pursue any other remedy in Landlord’s power before proceeding against
Guarantor or to require that Landlord cause a marshaling of Tenant’s assets or
any assets given as collateral for this Guaranty, or to proceed against Tenant
and/or any collateral, including collateral, if any, given to secure such
Guarantor’s obligation under this Guaranty, held by Landlord at any time or in
any particular order;

(b)    any defense that may arise by reason of the incapacity or lack of
authority of any other Person or Persons;

(c)    notice of the existence, creation or incurring of any new or additional
indebtedness or obligation or of any action or non-action on the part of Tenant,
Landlord, any creditor of Tenant or Guarantor or on the part of any other Person
whomsoever under this or any other instrument in connection with any obligation
or evidence of indebtedness held by Landlord or in connection with any
obligation hereby guaranteed;

(d)    any defense based upon an election of remedies by Landlord which destroys
or otherwise impairs the subrogation rights of Guarantor or the right of
Guarantor to proceed against Tenant for reimbursement, or both;

(e)    any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal;

(f)    any duty on the part of Landlord to disclose to Guarantor any facts
Landlord may now or hereafter know about Tenant, regardless of whether Landlord
has reason to believe that any such facts materially increase the risk beyond
that which Guarantor intends to assume or has reason to believe that such facts
are unknown to Guarantor or has a reasonable opportunity to communicate such
facts to Guarantor, it being understood and agreed that Guarantor is fully
responsible for being and keeping informed of the financial condition of Tenant
and of all circumstances bearing on the risk of non-payment or non-performance
of any Obligations hereby guaranteed;



--------------------------------------------------------------------------------

(g)    any defense arising because of Landlord’s election, in any proceeding
instituted under the federal Bankruptcy Code, of the application of
Section 1111(b)(2) of the federal Bankruptcy Code;

(h)    any defense based on any borrowing or grant of a security interest under
Section 364 of the federal Bankruptcy Code;

(i)     any defense relating to the exercise by Landlord of its rights under
Section 365(n) of the federal Bankruptcy Code; and

(j)    any defense relating to the application of 502(b)(6) of the federal
Bankruptcy Code; and

(k)    all rights and remedies accorded by applicable law to guarantors,
including without limitation, any extension of time conferred by any law now or
hereafter in effect and any requirement or notice of acceptance of this Guaranty
or any other notice to which the undersigned may now or hereafter be entitled to
the extent such waiver of notice is permitted by applicable law.

6.    Information. Guarantor assumes all responsibility for being and keeping
itself informed of the financial condition and assets of Tenant and of all other
circumstances bearing upon the risk of nonpayment of the Obligations and the
nature, scope and extent of the risks that Guarantor assumes and incurs
hereunder and agrees that Landlord will not have any duty to advise Guarantor of
information regarding such circumstances or risks.

7.    No Subrogation. Until all Obligations of Tenant under the Lease Documents
have been satisfied and discharged in full, Guarantor shall have no right of
subrogation and waives any right to enforce any remedy which Guarantor now has
or may hereafter have against Tenant (including any such remedy of Landlord) and
any benefit of, and any right to participate in, any security now or hereafter
held by Landlord with respect to the Lease Documents.

8.    Agreement to Comply with terms of the Lease Documents . Guarantor hereby
agrees (a) to comply with all terms of the Lease Documents applicable to it,
(b) that it shall take no action, and that it shall not omit to take any action,
which action or omission, as applicable, would cause a breach of the terms of
any Lease Document and (c) that it shall not commence an involuntary proceeding
or file an involuntary petition in any court of competent jurisdiction seeking
(i) relief in respect of Tenant or any of Tenant’s Significant Subsidiaries, or
of a substantial part of the property or assets of Tenant or any of Tenant’s
Significant Subsidiaries, under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law or (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Tenant or any of Tenant’s Significant Subsidiaries or for a substantial part of
the property or assets of Tenant or any of Tenant’s Significant Subsidiaries. As
used herein, the term “Significant Subsidiary” shall mean, with respect to any
Person, any Subsidiary of that Person that would be a “significant subsidiary”
as defined in Article I, Rule 1 02 of Regulation S-X, promulgated pursuant to
the Securities Act as such Regulation is in effect on the date hereof.



--------------------------------------------------------------------------------

9.    Agreement to Pay; Contribution; Subordination. Without limitation of any
other right of Landlord at law or in equity, upon the failure of Tenant to pay
any Obligation when and as the same shall become due, Guarantor hereby promises
to and will forthwith pay, or cause to be paid, to Landlord in cash the amount
of such unpaid Obligation. Upon payment by Guarantor of any sums to Landlord as
provided above, all rights of Guarantor against Tenant arising as a result
thereof by way of subrogation, contribution, reimbursement, indemnity or
otherwise shall be subject to the limitations set forth in this Section 9. If
for any reason whatsoever Tenant now or hereafter becomes indebted to Guarantor
or any Affiliate of Guarantor, such indebtedness and all interest thereon shall
at all times be subordinate to Tenant’s obligation to Landlord to pay as and
when due in accordance with the terms of any Lease Document the guaranteed
Obligations, it being understood that Guarantor and each Affiliate of Guarantor
shall be permitted to receive payments from Tenant on account of such
obligations except during the continuance of an Event of Default under any Lease
Document relating to failure to pay amounts due under such Lease Document.
During any time in which an Event of Default relating to failure to pay amounts
due under a Lease Document has occurred and is continuing under such Lease
Document (and provided that Guarantor has received written notice thereof),
Guarantor agrees to make no claim for such indebtedness that does not recite
that such claim is expressly subordinate to Landlord’s rights and remedies under
the Lease Documents.

10.    Application of Payments. With respect to the Lease Documents, and with or
without notice to Guarantor, Landlord, in Landlord’s sole discretion and at any
time and from time to time and in such manner and upon such terms as Landlord
deems appropriate, may (a) apply any or all payments or recoveries following the
occurrence and during the continuance of an Event of Default from Tenant or from
any other guarantor under any other instrument or realized from any security, in
such manner and order of priority as Landlord may determine, to any indebtedness
or other obligation of Tenant with respect to the Lease Documents and whether or
not such indebtedness or other obligation is guaranteed hereby or is otherwise
secured, and (b) refund to Tenant any payment received by Landlord under any
Lease Document.

11.    Guaranty Default. Upon the failure of Guarantor to pay the amounts
required to be paid hereunder when due following the occurrence and during the
continuance of an Event of Default under any Lease Document, Landlord shall have
the right to bring such actions at law or in equity, including appropriate
injunctive relief, as it deems appropriate to compel compliance, payment or
deposit, and among other remedies to recover its reasonable attorneys’ fees in
any proceeding, including any appeal therefrom and any post judgment
proceedings.

12.    Maximum Liability. Guarantor and, by its acceptance of the guarantees
provided herein, Landlord, hereby confirms that it is the intention of all such
Persons that the guarantees provided herein and the obligations of Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of the
United States Bankruptcy Code or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, the Uniform Fraudulent Conveyance Act,
the Uniform Fraudulent Transfer Act or any similar foreign, federal or state law
to the extent applicable to the guarantees provided herein and the obligations
of Guarantor hereunder. To effectuate the foregoing intention, Landlord hereby
irrevocably agrees that the obligations of Guarantor under this Guaranty shall
be limited to the maximum amount as will result in such obligations not
constituting a fraudulent transfer or conveyance.



--------------------------------------------------------------------------------

13.    Financial Covenant Obligations. In the event of a bankruptcy of Tenant,
Guarantor will perform, or will cause the performance of, the Tenant’s
obligations set forth under Section 23.3 of the Lease even if such obligations
are subject to a stay by the bankruptcy court.

14.     Material Guarantor Acknowledgements. Without limitation of any of the
other provisions, terms, and conditions hereof, Guarantor expressly acknowledges
and agrees that:

(a)     in connection with the implementation of a Foreclosure Assignment or
Foreclosure COC, this Guaranty shall remain in full force and effect and
Guarantor shall be obligated in all respects under the Guaranty without any
termination, reduction, impairment or reduction whatsoever, irrespective of
whether any of the following shall have occurred (whether or not notice thereof
is given to Guarantor) (in each and any such case, irrespective of whether
Guarantor shall execute an affirmation or reaffirmation of its obligations under
the Lease Guaranty, or otherwise affirm or reaffirm its obligations hereunder in
connection therewith): (i) any foreclosure or such other termination of Tenant’s
interest in the Lease or of any or all of the equity in Tenant, (ii) any other
exercise of remedies by the applicable Permitted Leasehold Mortgagee, (iii) any
changes in the nature of the relationship between Tenant, on the one hand, and
Guarantor, on the other hand, including by reason of the replacement of Tenant
with a Foreclosure Transferee and the delivery of a guaranty by a Qualified
Transferee (as defined in the Lease)) that is unrelated to Guarantor, or
(iv) any changes or modifications with respect to the Lease of any nature in
connection with such Foreclosure Assignment or Foreclosure COC pursuant to and
contemplated by paragraph of Section 22.2 of the Lease;

(b)    if a New Lease is successfully entered into in accordance with
Section 17.1(f) of the Lease, then, in any such event, this Guaranty shall
remain in full force and effect and Guarantor shall be obligated in all respects
under this Guaranty without any termination, reduction, impairment or reduction
whatsoever, irrespective of whether any of the following shall have occurred
(whether or not notice thereof is given to Guarantor) (in each and any such
case, irrespective of whether Guarantor shall execute an affirmation or
reaffirmation of its obligations under the Guaranty, or otherwise affirm or
reaffirm its obligations hereunder in connection therewith): (i) any foreclosure
or such other termination of Tenant’s interest in the Lease or of any or all of
the equity in Tenant or any other exercise of remedies by the applicable
Permitted Leasehold Mortgagee, (ii) any termination of the Lease, (iii) any
changes in the nature of the relationship between Tenant, on the one hand, and
Guarantor, on the other hand, including by reason of the replacement of Tenant
with a Foreclosure Transferee and the delivery of a guaranty by a Qualified
Transferee (as defined in the Lease)) that is unrelated to Guarantor, or
(iv) the entry into the New Lease on the terms and conditions contemplated under
Section 17.1(f) of the Lease.

(c)    Guarantor expressly acknowledges and agrees that Guarantor shall, at the
request of Landlord, affirm or reaffirm in writing all of its obligations under
this Guaranty in respect of the Lease Documents or any New Lease, as applicable,
upon the occurrence of any of the following: (i) at the request of Landlord in
connection with any prospective Fee Mortgage or conveyance of the Leased
Property by Landlord, (ii) any Foreclosure Assignment or Foreclosure COC in
accordance with Section 22.2(i) of the Lease; (iii) the assumption by any Person



--------------------------------------------------------------------------------

(including a Person that is unrelated to Guarantor) of Tenant’s rights and
obligations under the Lease in connection with any such Foreclosure Assignment;
or (iv) the execution of any New Lease by any Person (including a Person that is
unrelated to Guarantor) in accordance with Section 17.1(f) of the Lease.
Guarantor expressly acknowledges and agrees that Guarantor’s failure to so
reaffirm in a writing reasonably acceptable to Landlord all of its obligations
under this Agreement within ten (10) days of a request from Landlord shall be an
immediate default by Guarantor. In addition, and without limitation of anything
otherwise contained in this Agreement, Guarantor acknowledges it hereby appoints
Landlord as its attorney-in-fact with full power in Guarantor’s name and behalf
to execute and deliver at any time an affirmation or reaffirmation of this
Agreement, including as to the Guaranty.

(d)    in connection with Guarantor no longer being Tenant’s Parent, this
Guaranty shall remain in full force and effect and Guarantor shall be obligated
in all respects under the Guaranty without any termination, reduction,
impairment or reduction whatsoever, irrespective of whether Guarantor shall
execute an affirmation or reaffirmation of its obligations under the Guaranty,
or otherwise affirm or reaffirm its obligations hereunder in connection
therewith.

(e)    GUARANTOR HEREBY IRREVOCABLY WAIVES ANY CONTENTION THAT ITS OBLIGATIONS
UNDER THIS GUARANTY ARE UNENFORCEABLE, AND HEREBY ACKNOWLEDGES THAT IT IS
ESTOPPED TO ASSERT TO THE CONTRARY.

15.    Notices. Any notice, request or other communication (“Notice”) to be
given by any party hereunder shall be in writing and shall be sent by registered
or certified mail, postage prepaid and return receipt requested, by hand
delivery or express courier service, by facsimile transmission or by an
overnight express service to the following address:

To Guarantor:

MGM Resorts International

6385 South Rainbow Boulevard

Suite 500

Las Vegas, NV 89118

Attention: Corporate Legal

With a copy to

(that shall not constitute notice):

Email: legalnotices@mgmresorts.com

With a copy to

(that shall not constitute notice):

Weil, Gotshal & Manges, LLP

767 Fifth Avenue

New York, NY 10153



--------------------------------------------------------------------------------

Attention: Michael Aiello

                 W. Michael Bond

Email: michael.aiello@weil.com

            michael.bond@weil.com

To Landlord:

MGP Growth Properties LLC

1980 Festival Plaza Drive, Suite 750

Las Vegas, Nevada 89135

Attention: James C. Stewart

Email: JStewart@mgpreit.com

With a copy to

(that shall not constitute notice):

c/o BREIT Operating Partnership L.P.

345 Park Avenue

New York, New York 10154

Attention: Head, U.S. Asset Management

Email: realestatenotices@blackstone.com

and

c/o BREIT Operating Partnership L.P.

345 Park Avenue

New York, New York 10154

Attention: General Counsel

Email: realestatenotices@blackstone.com

and

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Gregory Ressa

Email: gressa@stblaw.com

and

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Erik Quarfordt

Email: equarfordt@stblaw.com



--------------------------------------------------------------------------------

and

Hogan Lovells

Columbia Square

555 Thirteenth Street, NW

Washington, D.C. 20004

Attention: Matt N. Thomson

Email: matt.thomson@hoganlovells.com

or to such other address as either party may hereafter designate. Notice shall
be deemed to have been given on the date of delivery if such delivery is made on
a Business Day, or if not, on the first Business Day after delivery. If delivery
is refused, Notice shall be deemed to have been given on the date delivery was
first attempted. Notice sent by facsimile transmission shall be deemed given
upon confirmation that such Notice was received at the number specified above or
in a Notice to the sender.

16.    Miscellaneous.

(a)    No term, condition or provision of this Guaranty may be waived except by
an express written instrument to that effect signed by Landlord. No waiver of
any term, condition or provision of this Guaranty will be deemed a waiver of any
other term, condition or provision, irrespective of similarity, or constitute a
continuing waiver of the same term, condition or provision, unless otherwise
expressly provided. No term, condition or provision of this Guaranty may be
amended or modified with respect to Guarantor except by an express written
instrument to that effect signed by Landlord and Guarantor.

(b)    If any one or more of the terms, conditions or provisions contained in
this Guaranty is found in a final award or judgment rendered by any court of
competent jurisdiction to be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining terms, conditions and
provisions of this Guaranty shall not in any way be affected or impaired
thereby, and this Guaranty shall be interpreted and construed as if the invalid,
illegal, or unenforceable term, condition or provision had never been contained
in this Guaranty.

(c)    THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, EXCEPT THAT THE LAWS OF THE STATE OF NEVADA SHALL
GOVERN THIS AGREEMENT TO THE EXTENT NECESSARY (I) TO OBTAIN THE BENEFIT OF THE
RIGHTS AND REMEDIES SET FORTH HEREIN WITH RESPECT TO ANY OF THE LEASED PROPERTY
AND (II) FOR PROCEDURAL REQUIREMENTS WHICH MUST BE GOVERNED BY THE LAWS OF THE
STATE. GUARANTOR CONSENTS TO IN PERSONAM JURISDICTION BEFORE THE STATE AND
FEDERAL COURTS OF NEW YORK AND AGREES THAT ALL DISPUTES CONCERNING THIS GUARANTY
SHALL BE HEARD IN THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK.
GUARANTOR FURTHER CONSENTS TO IN PERSONAM JURISDICTION BEFORE THE STATE AND
FEDERAL COURTS OF EACH STATE WITH RESPECT TO ANY ACTION COMMENCED BY LANDLORD
SEEKING TO RETAKE POSSESSION OF ANY OR ALL OF THE LEASED PROPERTY IN WHICH
GUARANTOR IS REQUIRED TO BE NAMED AS A



--------------------------------------------------------------------------------

NECESSARY PARTY. GUARANTOR AGREES THAT SERVICE OF PROCESS MAY BE EFFECTED UPON
IT UNDER ANY METHOD PERMISSIBLE UNDER THE LAWS OF THE STATE OF NEW YORK AND
IRREVOCABLY WAIVES ANY OBJECTION TO VENUE IN THE STATE AND FEDERAL COURTS
LOCATED IN THE STATE OF NEW YORK OR, TO THE EXTENT APPLICABLE IN ACCORDANCE WITH
THE TERMS HEREOF, LOCATED IN CLARK COUNTY IN THE STATE OF NEVADA.

(d)    GUARANTOR, BY ITS EXECUTION OF THIS GUARANTY, AND LANDLORD, BY ITS
EXECUTION AND ACCEPTANCE OF THIS GUARANTY, EACH HEREBY WAIVE TRIAL BY JURY AND
THE RIGHT THERETO IN ANY ACTION OR PROCEEDING OF ANY KIND ARISING ON, UNDER, OUT
OF, BY REASON OF OR RELATING IN ANY WAY TO THIS GUARANTY OR THE INTERPRETATION,
BREACH OR ENFORCEMENT THEREOF.

(e)    In the event of any suit, action, arbitration or other proceeding to
interpret this Guaranty, or to determine or enforce any right or obligation
created hereby, the prevailing party in the action shall recover such party’s
reasonable costs and expenses incurred in connection therewith, including, but
not limited to, reasonable attorneys’ fees and costs of appeal, post judgment
enforcement proceedings (if any) and bankruptcy proceedings (if any). Any court,
arbitrator or panel of arbitrators shall, in entering any judgment or making any
award in any such suit, action, arbitration or other proceeding, in addition to
any and all other relief awarded to such prevailing party, include in such
judgment or award such party’s reasonable costs and expenses as provided in this
Section 16(e).

(f)    Guarantor (i) represents that it has been represented and advised by
counsel in connection with the execution of this Guaranty; (ii) acknowledges
receipt of a copy of the Lease Documents; and (iii) further represents that
Guarantor has been advised by counsel with respect thereto. This Guaranty shall
be construed and interpreted in accordance with the plain meaning of its
language, and not for or against Guarantor or Landlord, and as a whole, giving
effect to all of the terms, conditions and provisions hereof.

(g)    Except as provided in any other written agreement now or at any time
hereafter in force between Landlord and Guarantor, this Guaranty shall
constitute the entire agreement of Guarantor with Landlord with respect to the
subject matter hereof, and no representation, understanding, promise or
condition concerning the subject matter hereof will be binding upon Landlord or
Guarantor unless expressed herein.

(h)    All stipulations, obligations, liabilities and undertakings under this
Guaranty shall be binding upon Guarantor and its successors and assigns and
shall inure to the benefit of Landlord and to the benefit of Landlord’s
successors and assigns.

(i)    Whenever the singular shall be used hereunder, it shall be deemed to
include the plural (and vice-versa) and reference to one gender shall be
construed to include all other genders, including neuter, whenever the context
of this Guaranty so requires. Section captions or headings used in the Guaranty
are for convenience and reference only, and shall not affect the construction
thereof.



--------------------------------------------------------------------------------

(j)    This Guaranty may be executed in any number of counterparts, each of
which shall be a valid and binding original, but all of which together shall
constitute one and the same instrument.

17.    No Third Party Beneficiaries. Landlord and its successors and assigns are
the beneficiaries of this Guaranty. No other Person shall be a third-party
beneficiary hereof. Without limiting the foregoing, no other creditor or equity
holder of Landlord, any parent company or its Subsidiaries shall have any rights
or be entitled to any benefits hereunder. For the avoidance of doubt, Guarantor
hereby consents to the collateral assignment of this Guaranty to any Fee
Mortgagee and agrees that any Person who succeeds to Landlord’s interest under
any of the Lease Documents in accordance with the terms thereof (or enters into
a new lease with Tenant in accordance with Section 31.2 of the Lease) shall
constitute a permitted successor and/or assignee and intended beneficiary hereof
(and shall become, be recognized by Guarantor as, and have all of the rights of
“Landlord” hereunder).

[Signature Page to Follow]



--------------------------------------------------------------------------------

EXECUTED as of the date first set forth above.

 

GUARANTOR:

 

MGM RESORTS INTERNATIONAL,

a Delaware corporation

By:  

/s/ Andrew Hagopian III

Name:   Andrew Hagopian III Title:   Chief Corporate Counsel & Assistant
Secretary

MB LANDLORD:

 

MANDALAY PROPCO, LLC,

a Delaware limited liability company

By:  

/s/ Andy Chien

Name:   Andy Chien Title:   Chief Financial Officer and Treasurer

GRAND LANDLORD:

 

MGM GRAND PROPCO, LLC,

a Delaware limited liability company

By:  

/s/ Andy Chien

Name:   Andy Chien Title:   Chief Financial Officer and Treasurer